United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-2531
                                   ___________

Mark D. Stone,                            *
                                          *
             Appellant,                   *
                                          *   Appeal from the United States
      v.                                  *   District Court for the
                                          *   Eastern District of Arkansas
Larry Norris, Director, Arkansas          *
Department of Correction,                 *     [UNPUBLISHED]
                                          *
             Appellee.                    *

                                   ___________

                          Submitted: August 2, 2000

                               Filed: August 10, 2000
                                   ___________

Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                         ___________

PER CURIAM.

       Arkansas inmate Mark D. Stone appeals from the final judgment entered in the
District Court1 for the Eastern District of Arkansas, dismissing his 42 U.S.C. § 1983

      1
       The Honorable Stephen M. Reasoner, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District of
Arkansas.
action prior to service. For the reasons discussed below, we affirm the judgment of the
district court, but we modify the dismissal to be without prejudice.

       Stone filed this action against the Director of the Arkansas Department of
Correction (ADC). Stone had been charged with and found guilty of escaping from
ADC’s custody and received a class status reduction, confinement to punitive isolation,
and loss of good-time credits. He claimed, inter alia, that his disciplinary hearing
officer was biased and failed to list evidence to support her decision. He requested
expungement of the disciplinary violation from his file, restoration of his good-time
credits and class status, and damages for time spent in isolation.

       We conclude the district court properly dismissed Stone’s action for failure to
state a claim. See Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per curiam)
(reviewing de novo § 1915A dismissal for failure to state claim). Stone may seek
restoration of his good-time credits only in a habeas corpus proceeding. See Preiser
v. Rodriguez, 411 U.S. 475, 500 (1973) (sole remedy in federal court for prisoner
seeking restoration of good-time credits is writ of habeas corpus). As to Stone’s
request for damages for the punishment imposed following the allegedly
unconstitutional disciplinary proceedings, we agree with the district court that such a
claim is foreclosed by Heck v. Humphrey, 512 U.S. 477, 486-87 (1994) (to recover
damages for unconstitutional conviction or imprisonment, or for harm from actions
whose unlawfulness would render conviction or sentence invalid, § 1983 plaintiff must
prove conviction or sentence has been reversed, expunged, declared invalid, or called
into question), because judgment for Stone on his claim that the disciplinary hearing
officer was biased would imply the invalidity of his disciplinary “conviction.” See
Edwards v. Balisok, 520 U.S. 641, 645-48 (1997) (extending Heck v. Humphrey to
prison discipline decisions).

      Accordingly we affirm, see 8th Cir. R. 47A(a), but we modify the dismissal to
be without prejudice, see Heck v. Humphrey, 512 U.S. at 486-87.

                                         -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-